Citation Nr: 0105915	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  95-05 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. Jose Juarbe


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
August 1992.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1994, 
from the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

A review of the veteran's service medical records indicates 
that he was seen in August 1991 following a suicidal gesture.  
The diagnosis was adjustment disorder with depressed mood, 
suicidal gestures and mixed personality disorder.  Records 
from July 1992 show he again made a suicidal gesture by 
drinking twelve beers, several shots of whiskey and taking 
pain medication.  He stated that he wanted to die.  He went 
on a drinking binge for nine days, drinking as much as he 
could.  This led to the evening when he was hospitalized 
following an incident at an MP station where he cut himself 
13 times on the left arm and then attacked the MP's with the 
knife.  Alcohol rehabilitation was attempted but was 
unsuccessful.  He was discharged in August 1992 with a 
diagnosis of personality disorder, not otherwise specified 
with borderline features.

The report of a VA neuropsychological report, dated in May 
1994, shows a diagnostic impression that even though the 
veteran presented symptoms associated with borderline 
personality disorders he also manifested anxiety of such a 
magnitude as to merit classification as an Axis I disorder, 
e.g. generalized anxiety disorder.  A depressive disorder was 
also present but its intensity was masked by other symptoms.

At the veteran's personal hearing, conducted in May 1995, Dr. 
Jose A. Juarbe testified that after a review of all service 
medical records and the VA examination report from May 1994, 
he believed that the correct diagnosis should be 
schizophrenia.  He went on to comment that the veteran first 
manifested symptoms of an active psychosis with paranoid 
features during his active military service.  

A VA hospital summary, dated in June 1995, shows the veteran 
hospitalized for homicidal thoughts, aggressive behavior, 
irritability and auditory and visual hallucinations.  The 
diagnosis rendered was chronic undifferentiated schizophrenia 
with acute exacerbation.

The report of a June 1995 VA Board of psychiatrists 
examination shows a diagnosis of substance use disorder and 
anxiety disorder.  It was the unanimous opinion of the Board 
of psychiatrists that the veteran's main problem, and 
etiology of his condition was his personality disorder.

A certificate from the Cayey Mental Health Clinic, dated in 
October 1995 shows that the veteran had received treatment 
since January 1994 for schizophrenia, paranoid type.  Social 
Security Disability records show the veteran was granted 
disability based on an affective disorder.  A certificate 
from the Cayey Mental Health Clinic, dated in September 1997 
continues to show a diagnosis of schizophrenia.

The Board concludes that further development is required in 
this claim.  The evidence as currently contained in the 
claims folder is inconclusive.  Although the VA Board of 
psychiatrists expressed an opinion to the effect that the 
veteran's main problem is his personality disorder, there is 
significant private medical evidence of treatment for 
schizophrenia.  The Board also finds it significant that the 
most recent medical evidence contained in the claims folder 
is more than three years old.  

This claim is therefore REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
ascertain obtain the names and addresses 
of all medical care providers who treated 
the veteran for the period from June 1995 
to present for a psychiatric disorder.  
After securing the necessary release, the 
RO should obtain these records.

2.  If the evidence of record remains 
split between the diagnoses of 
personality disorder versus 
schizophrenia, the veteran should be 
afforded a VA psychiatric examination to 
review all the evidence of record and to 
attempt to reconcile the conflicting 
diagnoses.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should be informed that his opinion will 
be most helpful to the Board if phrased 
in one of the following manners:  The 
veteran's claimed psychiatric disorder is 
(1) definitely related to his inservice 
complaint (2) more likely than not 
related to his inservice complaint (3) as 
likely as not related to his inservice 
complaint (4) more likely than not 
unrelated to his inservice complaint (5) 
definitely unrelated to his inservice 
complaint.

Upon completion of the above described items the RO should 
review the veteran's claim for service connection for an 
acquired psychiatric disorder.  If the determination remains 
adverse the RO should provide the veteran and his 
representative a supplemental statement of the case and 
adequate time to respond.  The claim should then be returned 
to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




